DETAILED ACTION
	The following action is in response to the amendment filed for application 16/424,354 on March 19, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-8, 15 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the powertrain operating method as claimed, and particularly including adjusting a relationship between transmission clutch pressure and transmission clutch torque capacity via the controller in response to the value of the clutch adaption counter being greater than the threshold and applying or releasing a transmission clutch responsive to the relationship between transmission clutch pressure and transmission clutch torque capacity, and including the remaining structure and controls of claim 1. The present invention also particularly includes the system, further comprising additional instructions that cause the controller to adjust the torque threshold of an electric machine in response to a vehicle traveling less than a threshold distance, and including the remaining structure and controls of claim 15.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



March 29, 2021